Citation Nr: 1455147	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  08-13 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a cervical spine disability, including degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to February 1968 and from July 1968 to April 1969.  Service in the Republic of Vietnam and award of the Combat Action Ribbon is evidenced in the record.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Atlanta, Georgia, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The issues were remanded in March 2012 for VA examinations and medical etiology opinions.  

In a December 2013 decision, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a July 2014 order, the Court vacated the December 2013 decision and remanded the case to the Board for further proceedings consistent with a Joint Motion for Remand (JMR).

The Veteran submitted evidence in October 2014 for which he specifically did not waive Agency of Original Jurisdiction (AOJ) review.  

The Veteran's record before the VA consists of an electronic record located in Virtual VA/VBMS.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR indicated that remand to the AOJ is required because the Board failed to ensure compliance with a previous remand order and instructions when it denied the claims in December 2013 in violation of Stegall v. West, 11 Vet. App. 268, 271 (1998).  The JMR provided:  

In the March 2012 remand order, the Board specifically stated that Appellant should undergo an appropriate VA examination and the examiner should opine "whether it is at least as likely as not that any current neck or back disorder . . . is related to [Appellant's] active duty service, to include, but not limited to, an April 1965 motor vehicle accident occurring between two heavy trucks, the rigors of his service as a Navy Seabee, or due to a fall in service." [Record Before the Agency (R.) at 49 (R. at 38-52)] (emphasis added).  However, the March 2012 VA examiner only discussed the April 1965 motor vehicle accident in his report.  See [R. at 132-51].  While the examiner did find that Appellant had no documented disability upon separation from service, the examiner did not address Appellant's in-service fall involving an elbow or the effects of his in-service duties as a Navy Seabee.  See [R. at 141 (R. at 132-51)].

Because the Board in the decision on appeal failed to ensure compliance with its previous remand instructions, requiring the March 2012 examiner to opine whether Appellant's in-service fall and duties in service were related to a current disability, the parties agree that vacatur and remand of these issues is warranted.  See Stegall, 11 Vet. App. at 271.  The Board should request a clarifying opinion or a new examination with an adequate opinion that addresses all of the factors enumerated in the Board's March 2012 remand order.  See 38 C.F.R. §§ 4.2 (providing that if an examination report "does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes"), 19.9 (providing that the Board should remand where further evidence or "clarification of the evidence" is necessary for a proper decision).

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the March 2012 VA examination of the Veteran for a clarifying opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that a current cervical or lumbar spine disability is related to the in-service fall or the rigors of his duties as a Navy Seabee.  The examiner should review the Veteran's VBMS/Virtual VA records.  A new examination should only be performed if the former examiner is unavailable.  

If the examiner is unavailable and a new examination is performed, the examiner should describe the nature and extent of back and neck disorders currently manifested by the Veteran. 

The examiner should also provide an opinion whether it is at least as likely as not that any current neck or back disorder currently manifested by the Veteran is related to his active duty service, to include, but not limited to, an April 1965 motor vehicle accident occurring between two heavy trucks, the rigors of his service as a Navy Seabee, or due to a fall in service.

The examiner should provide a clear rationale for any opinion reached and should include reference to clinical evidence from the Veteran's VBMS/Virtual VA electronic record as support for an opinion.  

2.  Ensure the above development has been properly completed and that examination report(s) and opinions are complete and responsive, conduct any other development deemed warranted and then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



